Exhibit STOCK PURCHASE AGREEMENT by and among TIB FINANCIAL CORP. (“TIB”), and the Purchasers set forth herein March 7, 2008 TABLE OF CONTENTS ARTICLE ONE Page SHARE PURCHASE TRANSACTIONS 1 1.1 Purchase of Shares from TIB 1 1.2 Closing 1 1.3 Effective Time 1 1.4 TIB Directors 1 ARTICLE TWO REPRESENTATIONS AND WARRANTIES OF TIB 2 2.1 Organization, Standing, and Power 2 2.2 Authority; No Breach by Agreement 2 2.3 Capital Stock 3 2.4 Financial Statements 3 2.5 Absence of Undisclosed Liabilities 4 2.6 Legal Proceedings 4 2.7 Reports 4 2.8 Absence of Material Adverse Effects 4 2.9 Valid Issuance of Shares 4 ARTICLE THREE REPRESENTATIONS AND WARRANTIES OF PURCHASERS 4 3.1 Status 5 3.2 Authority 5 3.3 Access to Information 5 3.4 Financial Capacity 5 3.5 Sophistication 5 3.6 Absence of Certain Matters 6 3.7 Purchase for Investment 6 3.8 Right of Rescission 6 ARTICLE FOUR GENERAL COVENANTS 6 4.1 Expenses 6 4.2 Brokerage Fees 6 4.3 Press Releases 6 4.4 Confidentiality 6 4.5 Certain Investment Considerations 7 ARTICLE FIVE MISCELLANEOUS 8 5.1 Entire Agreement 9 5.2 Survival of Representations and Warranties 9 5.3 Amendments 9 5.4 Assignment 9 5.5 Notices 9 5.6 Governing Law; Venue; Prevailing Party 10 5.7 Counterparts 10 5.8 Captions 10 TESTIMONIUM 17 STOCK PURCHASE AGREEMENT THIS STOCK PURCHASE AGREEMENT (“Agreement”) is made and entered into as of the 7th day of March, 2008, by and among TIB Financial Corp., a Florida corporation (“TIB”) and those individuals and entities who are parties to this Agreement by signing the signature page to this Agreement (individually, a “Purchaser,” and collectively, “Purchasers”). IN CONSIDERATION of the mutual promises contained herein, the parties hereto hereby agree as follows: ARTICLE ONE SHARE PURCHASE TRANSACTIONS 1.1Purchase of Shares from TIB.Subject to the terms and conditions of this Agreement, at the Effective Time described in Section 1.3, the Purchasers shall purchase from TIB, and TIB shall sell and convey to Purchasers, 1,200,000 shares of common stock, par value $.10 per share (“TIB Stock”), of TIB (collectively, the “Shares”) at the purchase price of $8.40 per share or $10,080,000 in the aggregate (the “Share Purchase”).The number of Shares purchased by each of the Purchasers,and the amount of the purchase price paid by each for the Shares, is set forth on Exhibit A to this Agreement.The aggregate amount to be paid by the Purchasers to TIB is referred to as the “Cash Purchase Price.” 1.2Closing.The
